DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, filed 1/26/2021, have overcome the rejections of Claims 1-11, 13-14 and 27-32 due to incorporating allowable subject matter into Claim 1.  The rejections of Claims 1-11, 13-14 and 27-32 have been withdrawn. 
Applicant's arguments regarding the remaining rejections have been fully considered but they are not persuasive.
Regarding the rejection of Claim 20 over Bachmann, W02014/015921 in view of Muramatsu, US5394895, Applicant argues that: 
a). Bachmann does not disclose 
(i)  a proportion with respect to the number of the fibers of between 2% and 10% has a length of less than 0.2 mm. 
(ii) The air permeability of the filter paper, measured in accordance with ISO 2965:2009, is between 500 cm-min-1 kPa-1 and 15000 cm-min-1 kPa-1. 
b). Muramatsu discloses that when it comes to wrapping papers for filters, it may be advantageous to provide for a high permeability of 1000 Coresta units (CU) or more. 
c). Claim 20 is directed to a cigarette filter as such, not to any wrapping paper surrounding the same.  There is no motivation for the skilledPage 10 of 15 Reply to Office Action of August 26, 2020person to provide for the 
Regarding a)(ii), b) and c), as discussed in the rejections, Bachmann et al discloses a paper for use as a filter material or filter wrapper of a cigarette filter that disintegrates quickly (Abs, and also repeated in [0022]).  Therefore, it would have been obvious to one of ordinary skill in the art to obtain an air permeability of the paper of at least 1000 cm·min-1·kPa-1 and in the claimed range in view of Muramatsu to form a paper suitable for use as a filter material or filter wrapper of a cigarette filter.
d). "The inventors have found that the amount of fine fibers in the filter paper with a length of less than 0.2 mm is an important factor in reducing the filtration efficiency of a filter manufactured from the filter paper according to the invention and make it more similar to that of a cellulose acetate filter. This is surprising, as the fine fibers as such have a large surface and their presence should thus increase the filtration efficiency. In fact, too many as well as too few fine fibers in the filter paper is not beneficial, but rather, their proportion with respect to the number of fibers in the filter paper should be in the narrow range of between 2% and 10%."  
In support of the argument, Applicants refer to Figure 5 as showing the filtration efficiency of a filter according to Claim 20 incorporating distinctive features (i) and (ii) (circles), as compared to filters made from the paper of Bachmann (squares) and conventional filters made from cellulose acetate (triangles).
e) If one were to replace a cellulose acetate filter of a conventional filter cigarette with a paper filter of the type disclosed in Bachmann, without further changing the 
Regarding a), d) and e), there is insufficient evidence in the application to establish the criticality of the claimed range for a proportion of fibers between 2% and 10% having a length of less than 0.2 mm or that using the claimed range would produce anything other than expected results.
Regarding Fig. 5, the instant Specification discloses that Fig. 5 shows the relationship between draw resistance of the filter and filtration efficiency for paper filters according to the invention (circles), conventional paper filters (squares) and conventional filters from cellulose acetate (triangles) ([0091], [0110]), but does not indicate that the conventional paper (squares) is that of Bachmann et al.  The argument is considered to be the argument of counsel and cannot take the place of evidence in the record. 
Regarding the request for rejoinder, Applicant argues that withdrawn Claim 15, as amended, shares a technical feature that makes a contribution over the prior art and should be rejoined.  However, the requirement for rejoinder as set forth in MPEP 821.04(b) has not been met, see the portion of MPEP 821.04(b) reproduced below.
821.04(b)    Rejoinder of Process Requiring an Allowable Product [R-08.2012]
Where claims directed to a product and to a process of making and/or using the product are presented in the same application, applicant may be called upon under 35 U.S.C. 121  to elect claims to either the product or a process. See MPEP § 806.05(f) and § 806.05(h). The claims to the nonelected invention will be withdrawn from further consideration under 37 CFR 1.142. See MPEP § 821 through § 821.03. However, if applicant elects a claim(s) directed to a product which is subsequently found allowable, withdrawn process claims which depend from or otherwise require all the limitations of an allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must depend from or otherwise require all the limitations of an allowable product claim for that process invention to 
Claims 20-26 remain rejected over the prior art.  Claims 15-19 and 33-38 remain withdrawn from consideration as directed to a non-elected invention.

Claim Rejections - 35 USC § 103
Claims 20 is rejected under 35 U.S.C. 103 as being obvious over Bachmann et al (WO 2014/015921 A1, with US 2015/0173414 of the same patent family used for an English translation) in view of Muramatsu et al (US 5394895), and as evidenced by Bendiner (US 6103294), The CORESTA Unit (Cooperation Centre for Scientific Research Relative to Tobacco) and Sable et al [COMPARISON OF THE PROPERTIES OF WOOD AND PULP FIBERS FROM LODGEPOLE PINE (Pinus contorta) AND SCOTS PINE (Pinus sylvestris)], which was submitted in an Information Disclosure Statement filed 9/21/2018.
Bachmann et al discloses a paper for use as a filter material or filter wrapper of a cigarette filter that disintegrates quickly.  The paper comprises at least 80 wt% cellulose fibers, of which at least 80 wt% are a mixture of long fiber pulp, wherein 0 to 90 wt% of the content of the mixture is formed by mercerized pulp and the rest is formed by long fiber pulp (Abs; [0015]-[0019]).  The disclosure embodies amounts of long fiber pulp in the paper of greater than 80 wt% [0024], which overlays the claimed amount of long fiber pulp or, at least, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention from the disclosure to form a paper for a filter material comprising a claimed amount of long fiber pulp fibers.

A typical average width of cellulose fibers as known in the art is approximately 15-25 microns (see Bendiner, col 1, lines 25-30 for evidence), which lies in the claimed range.  It would have been obvious to one of ordinary skill in the art to use cellulose fibers of typical width.  Regarding Claim 31, the typical average width of approximately 15-25 microns touches or overlaps slightly the claimed average fiber width of between 25 and 35 m.  One of ordinary skill ion the art would have found a negligible difference in using an average fiber width slightly greater than 25 m (which is in the claimed range) from the typical average width.
Regarding the proportion of fibers below 0.2 mm in length, pulps typically contain a fraction of fines and fibers below 0.2 mm in length (see Sable et al, p 1781, Table 4 and Fig. 8 for evidence). There is no convincing evidence that the claimed amount of fine fibers produces any advantage. Absent such convincing evidence of unexpected results commensurate in scope with the claims, obtaining a claimed amount of fine fiber having a length less than 0.2 mm would have been obvious as a result of the treatment of the pulp prior to usage in paper.
Regarding the air permeability, Muramatsu et al teaches what one of ordinary skill in the art would generally know, that a plug wrap (filter wrapper) having a Coresta air permeability (reads on cm·min-1·kPa-1 , see The CORESTA Unit) of 1000 or more to reduce the yield of smoke flowing out of the mouth end of the filter (col 2,lines 61-65).  Since the disclosed paper is suitable for either a filter material or a filter wrapper (Abs), it would have been obvious to one of ordinary skill in the art to obtain an air permeability -1·kPa-1 and in the claimed range for reasons disclosed by Muramatsu et al and to obtain a paper suitable for either a filter material or a filter wrapper.
Bachmann et al discloses a method of producing a filter plug from the filter paper [0041], therefore a cigarette filter manufactured at least in part from the filter paper would have been obvious as an intended use of the paper.

Claims 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bachmann et al in view of Muramatsu et al and further in view of Lisauskas et al (US 2015/0374030).
Claim 21: The disclosures of Bachmann et al and Muramatsu et al are used as above.  Bachmann et al and Muramatsu et al do not disclose the dimensions of a filter rod or filter plug.  However, Lisauskas et al discloses biodegradable cigarette filters comprising mixtures of pulp fibers ([0011], [0014]-[0018]).  In disclosed embodiments, the fibers include hemp or flax fibers preferably having a length less than 3.5 mm and a width less than 50 m ([0065]-[0068]); wood pulp fibers having a fiber length preferably >2.5 mm and a fiber width >20 m ([0076]-[0080]); and cotton fibers having a length <5 mm and a thickness (width) from 10-50 m ([0082]-[0084]).  The fiber lengths and widths overlay the claimed ranges.  The fibers are formed into a non-woven sheet in some embodiments ([0021]-[0031]).  It would therefore have been obvious to one of ordinary skill in the art to select disclosed fibers as fibers suitable for use in sheets or papers to be made into cigarette filters with a reasonable expectation of success in forming a suitable filter material.

Claim 22: In examples, cigarette filters were made using the sheet having a circumference specification of 24.45 mm (corresponds to a diameter of about 7.8 mm [0177].
Claim 23: In examples, pressure drops of 60 and 96 mm/wg (mm/water gauge) were obtained through a filter of 24 mm length ([0215], Table 9, Samples 2012-38892 and 2012-38893).  Using a conversion of 9.8 Pa per mm/wg and dividing by the filter length, a specific draw resistance of 24.5 and 39.2 Pa·mm-1, respectively, can be calculated, which overlays the claimed range or, at least, obtaining a specific draw resistance in the claimed range would have been obvious to one of ordinary skill in the art. 
Claims 24 and 25: Filter cigarettes were made comprising a tobacco rod (Imperial 24 mm) and a cigarette filter comprising a filter plug made from the sheet.  The filter cigarettes made showed a mean % NFPDM of 58.7 and 49.5 ([0215], Table 9, Samples 2012-38892 and 2012-38893).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bachmann et al in view of Muramatsu et al and further in view of Sebastian et al (US 2013/0014774).
.  

Allowable Subject Matter
Claims 1-11, 13-14 and 27-32 are allowable over the prior art.
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art teaches gathering the paper to form a filter plug but fails to disclose or suggest a filter paper for manufacturing filters for smoking articles, wherein the paper .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748